                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ROSCOE CHAMBERS,                                 .   )
                                                     )
               Plaintiff                             )
                                                     )
               vs.                                   )   Case No. 3:18-cv-2300
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
               Defendant                             )


                                             ORDER

               AND NOW, this 2nd day of July, 2019, upon consideration of Plaintiff Roscoe

Chambers' Motion to Voluntarily Dismiss Civil Complaint Pursuant to Federal Rule of Civil

Procedure 41 (Doc. No. 12), filed in the above captioned matter on June 12, 2019,

               IT IS HEREBY ORDERED that said motion is GRANTED. This matter is dismissed

voluntarily pursuant to Federal Rule of Civil Procedure 41 (a) without prejudice. The Clerk shall mark

the case CLOSED.




                                                     United States District Judge


ecf:           Counsel of record

cc:            Roscoe Chambers, Reg. No. 13495-030
               USP Lewisburg
               P.O. Box 1000
               Lewisburg, PA 17837
